Exhibit 10.1

 

 

 

DEFINITIVE TERMS OF SETTLEMENT AGREEMENT

 

This Definitive Terms of Settlement Agreement (“Agreement”) is made and entered
into this 14th day of February, 2017 (“Effective Date”) by and between ROYAL
HAWAIIAN ORCHARDS, L.P. a Delaware Limited Partnership, f/k/a Mauna Loa
Macadamia Partners, L. P., and ML Macadamia Orchards, L.P., 688 Kinoole Street,
Suite 121, Hilo, Hawaii 96720 (“RHO”), and Edmund C. Olson as Trustee for the
EDMUND C. OLSON TRUST No. 2 dated August 21, 1985, 26-238 Hawaii Belt Highway,
Hilo, Hawaii 96720, (“Olson”) (collectively, the “Parties”).

 

i.     RECITALS

 

a.     WHEREAS, Ka‘u Agribusiness Co., Inc., Olson’s predecessor in interest, as
landlord, and RHO as tenant entered into three macadamia nut orchard leases
called “Greenshoe I” dated December 22, 1986, “Greenshoe II” dated August 11,
1989, as amended August 27, 2000 and July 27, 2005, and “Kau Orchards 2000”
dated May 1, 2000, as amended August 25, 2000 (collectively, the “Leases”,
copies of which are attached as Exhibits A-1, A-2 and A-3, respectively);

 

b.     WHEREAS, through mesne assignments the landlord interest in the Leases is
now held by Olson and the lessee interest is held by RHO;

 

c.     WHEREAS, Olson and RHO are currently involved in a lawsuit and
countersuit concerning Greenshoe I and Greenshoe II in the State of Hawaii,
Third Circuit Court, Civil No. 15-1-00016, entitled Edmund C. Olson as Trustee
for the Edmund C. Olson Trust No. 2 vs. Royal Hawaiian Orchards, L.P. (the
“Action”);

 

d.     WHEREAS, on or about October 20, 2015, RHO and Olson entered into a Joint
Stipulation to Engage in Binding Mediation of Proceedings and to Stay Court
Litigation Pending Binding Mediation, DPR No. 15-0542-DM (the “Mediation
Proceeding”);

 

e.     WHEREAS, on or about October 4, 2016, the Mediation Proceeding was stayed
pending global settlement negotiations between the Parties;

 

f.     WHEREAS, in a letter agreement dated October 27, 2016 from RHO to Olson
signed on or about October 31, 2016 by Bradford Nelson, President of RHO, and
Edmund C. Olson, Trustee of Olson, the Parties agreed to cancel the Leases,
convey certain fee simple land and property and release all claims between the
Parties, subject to approval of the Parties respective Board of Directors and/or
Trustees (the “Letter Agreement”);

 

 
 

--------------------------------------------------------------------------------

 

 

g.     WHEREAS, RHO is the fee simple owner of land in the County of Hawaii
identified as parcel number 9-6-012-010;

 

h.     WHEREAS, pursuant to the Letter Agreement, the Parties have agreed to
settle the Action on the definitive terms described below;

 

NOW THEREFORE, in consideration of the mutual covenants, promises and releases
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ii.     AGREEMENT

 

 

1.

GREENSHOE I CONVEYANCES

 

 

1.1

Olson shall convey all its interests in the land and orchards within the
Greenshoe I lease to RHO as set forth in Exhibit B (attached), Conveyance
Methodology, Section I.

 

 

1.2

The Parties shall execute a termination and release of all rights under the
Greenshoe I lease (“Greenshoe I Lease Termination”).

 

 

2.

GREENSHOE II CONVEYANCES

 

 

2.1

Olson shall convey all its interests in certain portions of land and orchards
within the Greenshoe II lease to RHO as described in Exhibit B, Conveyance
Methodology, Section II, subparagraph (a).

 

 

2.2

RHO shall convey to Olson all its interests in certain portions of land and
orchards within the Greenshoe II lease being retained by Olson as described
within Exhibit B, Conveyance Methodology, Section II, subparagraph (b).

 

 

2.3

The Parties shall execute a termination and release of all rights under the
Greenshoe II lease (“Greenshoe II Lease Termination”).

  

 
2

--------------------------------------------------------------------------------

 

 

 

3.

KAU ORCHARD 2000 CONVEYANCES

 

 

3.1

Olson shall convey all its interests in certain portions of land and orchards
within the Kau Orchards 2000 lease to RHO as described within Exhibit B,
Conveyance Methodology, Section III, subparagraph (a).

 

 

3.2

RHO shall convey to Olson all its interests in certain portions of land and
orchards within the Kau Orchards 2000 lease being retained by Olson as described
within Exhibit B, Conveyance Methodology, Section III, subparagraph (b).

 

 

3.3

The Parties will mutually cooperate in the Parcel Consolidation and
Resubdivision actions required to partition TMK 9-6-005-036 (Garage parcel) and
TMK 9-6-012-023 (Field K552) (“Kau 2000 Partition”) as described within Exhibit
B, Conveyance Methodology, Section III, subparagraph (c).

 

 

3.4

The Parties shall execute a termination and release of all rights under the Kau
Orchards 2000 lease (“Kau 2000 Lease Termination”).

 

 

4.

RHO FEE CONVEYANCES

 

 

4.1

RHO shall convey all its interests in certain portions of land and orchards
within TMK 9-6-012-010 totaling approximately 29.85 acres as described within
Exhibit B, Conveyance Methodology, Section IV, including assignment of RHO’s
rights and obligations as they pertain to the land and orchards conveyed under
the following document: The “Agricultural Lease of 624 Gross Acres of Macadamia
Orchards” dated September 21, 1981, between International Air Service Company,
Ltd., a California corporation (RHO’s predecessor-in-interest), and Mauna Loa
Macadamia Nut Corporation, a Hawaii corporation, which was amended by that
certain “Amendment of Leases and License” dated July 14, 2010, signed by ML
Macadamia Orchards, L.P., now known as RHO, and Mauna Loa Macadamia Nut
Corporation (as amended, the “Nut Purchase Agreement”). The lands and orchards
mentioned in this Paragraph 4.1 are subject to the terms of the Nut Purchase
Agreement.

  

 
3

--------------------------------------------------------------------------------

 

 

 

4.2

The Parties will mutually cooperate in the Parcel Consolidation and
Resubdivision actions required to partition TMK 9-6-012-010 (Field H615) (“RHO
Fee Partition”) as described within Exhibit B, Conveyance Methodology, Section
IV.

 

 

5.

TITLE AND ESCROW

 

 

5.1

Olson shall, at Olson’s cost, provide RHO with preliminary title reports on the
properties described in Sections 1.1, 2.1, and 3.1 above

 

 

5.2

RHO shall, at RHO’s cost, provide Olson with preliminary title reports on the
properties described in Sections 2.2, 3.2, and 4.1 above.

 

 

5.3

All land shall be conveyed free of any mortgage or tax lien in the same state of
title as most recently conveyed, i.e. Warranty Deed, Special Warranty Deed,
Quitclaim Deed (see Exhibit B, Conveyance Methodology), and subject only to
title exceptions post-dating the conveying Party’s ownership of the land that
are acceptable to the Party receiving the properties. Any disputes regarding
such title exceptions shall be diligently resolved pursuant to the dispute
resolution provisions of this Agreement, Section 9.1. The conveying Party shall,
at such Party’s cost, prepare the form of the conveyance document and conveyance
tax certificate for properties conveyed.

 

 

5.4

The Parties understand and agree that the land acres and tree acres figures set
forth in Exhibit B are best estimates of the ownership interests reflected in
the title records. The Parties further understand and agree that the conveyance
documents shall reflect the land acres set forth in the preliminary title report
prepared for each parcel.

 

 

5.5

All land, property, improvements and trees conveyed or transferred shall be in
“AS IS” condition.

 

 

5.6

Each Party shall be responsible for all recording fees, conveyance taxes, and
title insurance (if desired) on the land and property they acquire. The
consideration for all properties acquired by each Party shall be prorated based
on tax assessed values. The allocation of the consideration among the properties
acquired through this land and property exchange shall be determined by the
acquiring Party.

  

 
4

--------------------------------------------------------------------------------

 

 

 

5.7

The Parties agree to jointly retain Sidney Fuke Planning Consultants as a
planner to file an application for consolidation and re-subdivision for the Kau
2000 Partition and RHO Fee Partition. Each Party shall share equally in fees and
costs incurred by the planner, including but not limited to, surveying costs,
legal fees and filing fees.

 

 

5.8

Excluding the Kau 2000 Partition and RHO Fee Partition conveyances, all duly
executed conveyance documents and lease termination agreements shall be
deposited in Escrow (as defined below) on or before March 31, 2017 and recorded
pursuant to the Escrow Instructions (set forth below). This deadline may be
extended by mutual written agreement of the Parties.

 

 

5.9

The Parties shall use best efforts to complete the Kau 2000 Partition and the
RHO Fee Partition on or before June 30, 2017.

 

 

5.10

Duly executed Kau 2000 Partition and RHO Fee Partition conveyance documents
shall be deposited in Escrow within 10 days of partition of the property or
interest to be conveyed pursuant to Exhibit B, Conveyance Methodology, Sections
III and IV and recorded pursuant to the Escrow Instructions.

 

 

5.11

A copy of each document that is to be deposited in Escrow shall be provided to
the non-submitting party on the same date that such document is submitted to the
Escrow Agent.

 

 

5.12

A Joint Escrow Account (“Escrow”) shall be opened by the Parties at Title
Guaranty of Hawaii, Hilo Office, within 10 days of the Effective Date of this
Agreement. The Escrow Agent shall be Debra Tomono of Title Guaranty’s Hilo
office, or a substitute agent mutually agreeable to the Parties should Mrs.
Tomono be unable to serve. The Escrow shall serve as a repository for all duly
executed conveyance documents and lease termination agreements. The Parties
shall share equally in the costs of the Escrow.

  

 
5

--------------------------------------------------------------------------------

 

 

 

5.13

The Parties shall submit Escrow Instructions to the Escrow Agent consistent with
the terms of this Agreement.

 

ESCROW AGENT REVIEW OF CONVEYANCE DOCUMENTS

 

 

5.14

All conveyance documents shall be reviewed by the Escrow Agent within 10 days of
submittal to confirm compliance with the terms of this Agreement and applicable
recording requirements.

 

 

5.15

If the Escrow Agent determines that a submitted conveyance document is not in
compliance with this Agreement or applicable recording requirements, it will be
rejected and returned to the submitting party.

 

 

5.16

The non-submitting party shall have 10 days from the date of submittal of the
conveyance to the Escrow Agent to object to the submittal.

 

 

5.17

If the Escrow Agent determines that the submitted document complies with this
Agreement and applicable recording requirements and has not received an
objection from the non-submitting party, the Escrow Agent will issue a notice to
the Parties confirming that the submitted conveyance document is accepted for
purposes of recording, which shall be deemed acceptable to both Parties.

 

 

5.18

Any conveyance document subject to an objection by the non-submitting party
shall be deemed rejected and shall be thereafter diligently resolved pursuant to
the dispute resolution provisions of this Agreement, Section 9.1.

 

 

6.

GREENSHOE I AND II RECORDING

 

 

6.1

No later than 10 days from the date of the Escrow Agent’s notice of acceptance
of all conveyance documents related to the Greenshoe I and Greenshoe II leases
(Exhibit B, Sections I and II), the Parties shall submit the Greenshoe I Lease
Termination and Greenshoe II Lease Termination agreements in Escrow.

 

 

6.2

Upon receiving the Greenshoe I and Greenshoe II Lease Termination agreements,
the Escrow Agent shall promptly record all of the conveyance documents related
to Greenshoe I and Greenshoe II leases followed by recording of the Greenshoe I
and Greenshoe II Lease Termination agreements.

  

 
6

--------------------------------------------------------------------------------

 

 

 

7.

KAU 2000 AND RHO FEE RECORDING

 

 

7.1

No later than 10 days from the Escrow Agent’s notice of acceptance of all
conveyance documents related to the Kau Orchards 2000 lease and RHO Fee
Conveyances (Exhibit B, Sections III and IV), the Parties shall submit the Kau
2000 Lease Termination agreement into Escrow.

 

 

7.2

Upon receiving the Kau 2000 Lease Termination agreement, the Escrow Agent shall
promptly record all of the conveyance documents related to the Kau Orchards 2000
lease and the RHO Fee Conveyances followed by recording of the Kau 2000 Lease
Termination agreement.

 

 

8.

MUTUAL RELEASE OF CLAIMS

 

 

8.1

Except as provided for in section 8.2, below, each Party hereby releases and
discharges the other Party, their partners, trustees, agents, affiliates,
employees, representatives, predecessors, successors, assigns, attorneys and
independent contractors from any and all claims, demands, disputes,
controversies, causes of action, damages, rights, liabilities, obligations,
costs and expenses, if any, arising in law or equity, known or unknown,
suspected or unsuspected, arising out of or related to the Action and/or arising
out of or related to the Leases (“Release”). The Release is a release from all
claims, demands, causes of action, obligations, damages and liabilities of any
nature whatsoever that are described in the Release and is intended to encompass
all known and unknown, seen and unforeseen claims which the Parties may have as
a result of the Action and/or arising from the Leases.

 

 

8.2

The Release in section 8.1, above, does not release either Party from any claims
or cause of action which arise from the terms of this Agreement, conveyances of
title as set forth in this Agreement, enforcement of this Agreement and/or any
default occurring after the Effective Date of this Agreement. Nothing herein
shall be construed as waiving or limiting any Party’s right to enforce the terms
of this Agreement, including the right to specific performance.

  

 
7

--------------------------------------------------------------------------------

 

 

 

9.

DISPUTE RESOLUTION

 

 

9.1

Any disagreement, dispute or claim arising under this Agreement which cannot be
resolved to the mutual satisfaction of the Parties, any and all claims,
controversies or disputes arising out of or relating to this Agreement, the
breach of this Agreement or the enforcement of this Agreement, which remain
unresolved after direct negotiations between the Parties, shall first be
submitted to confidential mediation in accordance with the Rules, Procedures,
and Protocols for Mediation of Disputes of Dispute Prevention & Resolution, Inc.
of Honolulu, Hawaii (“DPR”), or a similar organization if DPR is not then in
effect. The confidential mediation may be initiated by either Party by
submitting a request to DPR copied to the opposing Party and the mediation shall
be held at the first available date of the chosen mediator, unless otherwise
agreed to by the Parties. Within 10 days of initiating the confidential
mediation, the Parties shall mutually agree upon a retired judge as a mediator
and if unable to do so the retired judge mediator shall be chosen by DPR. If any
issues, claims or disputes remain unresolved after mediation concludes, the
Parties agree to submit any such issues, claims or disputes to binding
arbitration before a single neutral arbitrator who is a retired judge, to be
agreed to by the Parties within 10 days after conclusion of the mediation. If
the Parties are unable to agree on the arbitrator, the retired judge arbitrator
shall be appointed by DPR. The arbitration proceedings shall be conducted in
Honolulu, Hawaii under the Arbitration Rules, Procedures and Protocols of
Dispute Prevention & Resolution, Inc., or similar organization in effect at the
time the demand for arbitration is made. The decision of the arbitrator shall be
final and binding on both Parties, their respective legal representatives,
successors and assigns, and judgment may be entered thereon in an appropriate
court of law pursuant to H.R.S. Chapter 658. Olson and RHO agree that the
arbitrator shall award reasonable attorney's fees, witness fees and costs
related to the arbitration proceeding(s) to the prevailing party. If the
arbitrator determines there is no prevailing party, the Parties shall each bear
its own expenses of arbitration, including their own witness and attorneys' fees
and costs.

  

 
8

--------------------------------------------------------------------------------

 

 

 

10.

DISMISSAL OF ACTION

 

 

10.1

Within 10 days of the execution of this Agreement, RHO and Olson shall file a
stipulation to dismiss the Action with prejudice and jointly terminate the
Mediation Proceeding.

 

 

11.

CONFIDENTIALITY

 

 

11.1

The Parties their agents, employees, representatives, predecessors, successors,
assigns, attorneys and independent contractors agree to keep confidential all
written copies of this Agreement, except as provided in paragraph 11.4,
including all negotiations leading thereto, all prior drafts and versions of
this Agreement, subject to a court order compelling production. Should a court
order production the Parties agree to request that the Agreement be produced
subject to a protective order for in camera review only and that it not be made
a public record of any kind.

 

 

11.2

The Parties shall continue to abide by the terms and conditions of the
Stipulated Protective Order entered into on or about October 2015 in the Action
until the Action is dismissed and the parties comply with the terms of paragraph
14 of the Stipulated Protective Order;

 

 

11.3

Except as provided for in paragraph 11.4, following, each Party shall limit any
comments to third parties and limit public disclosures on or relating to this
Agreement to the following: “The Parties have resolved all of their
differences”;

 

 

11.4

Notwithstanding any other provision in this Agreement, if a Party determines
that this Agreement needs to be disclosed to the Securities and Exchange
Commission (“SEC”), this Agreement may be disclosed to the SEC; provided that
the disclosure in any SEC filing should be no broader than necessary to achieve
SEC compliance as determined by the disclosing Party after consultation with its
SEC counsel.

  

 
9

--------------------------------------------------------------------------------

 

 

 

12.

EXCLUSIVE REMEDY OF SPECIFIC PERFORMANCE

 

 

12.1

With the exception of potential recovery of attorneys’ fees and costs, each
Party agrees that the remedy for any breach of this Agreement is specific
performance. Each Party agrees that specific performance is an appropriate
remedy, notwithstanding the adequacy of any other available remedy at law.

 

 

13.

NOTICES

 

 

13.1

Any notice, demand, request, consent, approval or communication that any Party
to this Agreement desires or is required to give to the other Party regarding
this Agreement shall be in writing and either served personally or certified
first class mail, with the exception of counsel who may be notified by
electronic mail, as indicated below:

 

To Olson:
John Cross
c/o Edmund C. Olson Trust No. 2
46 Amauulu Rd.
Hilo, HI 96720

 

With a copy to:
Paul Alston
Alston Hunt Floyd & Ing
1001 Bishop Street, Suite 1800
Honolulu, HI

 

To RHO:
Bradford Nelson,
President
c/o Royal Hawaiian Orchards, L.P.
688 Kinoole Street, Suite 121
Hilo, Hawaii 96720

 

Bonnie Self
Director - Special Projects
P.O. Box 130
Pahala, HI 96777

 

 
10

--------------------------------------------------------------------------------

 

 

With a copy to:
Kristin S. Shigemura, Esq.
Cades Schutte
1000 Bishop Street Suite 1200
Honolulu, HI 96813

 

 

14.

MISCELLANEOUS PROVISIONS

 

 

14.1

Each Party will bear its own attorneys’ fees and costs related to the Action and
the Mediation Proceeding.

 

 

14.2

Reasonable attorneys’ fees and costs of binding arbitration initiated pursuant
to paragraph 9 of this Agreement shall be awarded to the prevailing party as
provided in said paragraph, as well as reasonable fees and costs for enforcing
any judgment granted as a result of binding arbitration as provided by law.

 

 

14.3

Each Party shall promptly and without charge execute all additional documents
deemed necessary or useful to implement this Agreement and the transactions
contemplated hereunder.

 

 

14.4

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

 

14.5

All exhibits attached to this Agreement are incorporated by reference as though
fully set forth herein.

 

 

14.6

When a deadline under this Agreement is referenced in a number of days, the
“days” shall refer to calendar days.

 

 

14.7

The captions of this Agreement are only to assist the parties in reading this
Agreement and shall have no effect upon the construction or interpretation of
any part hereof.

 

 

14.8

The Parties agree that the state with jurisdiction over any dispute arising out
of or relating to this Agreement shall be the State of Hawaii and the venue in
the City and County of Honolulu.

  

 
11

--------------------------------------------------------------------------------

 

 

 

14.9

This Agreement shall be governed by and construed in accordance with the laws of
the State of Hawaii.

 

 

14.10

The Parties represent that they have the full right and authority to enter into
this Agreement.

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
effective as of the date first set forth above.

 

 

Edmund C. Olson Trust No. 2

 

 

 

By:

  /s/ Edmund C. Olson

 

  Edmund C. Olson, Trustee

 

 

APPROVED AS TO FORM AND CONTENT:

 

ALSTON HUNT FLOYD & ING

 

 

 

By:

  /s/ Paul Alston

 

  Paul Alston

    Timothy H. Irons

   

Attorneys for Plaintiff

EDMUND C. OLSON, TRUSTEE FOR

THE EDMUND C. OLSON TRUST NO. 2

  

 
12

--------------------------------------------------------------------------------

 

  

By:

Royal Hawaiian Resources, Inc.

 

Its Managing General Partner



 

 

 

By:

/s/ Bradford Nelson

 

Bradford Nelson, President

  







APPROVED AS TO FORM AND CONTENT:

 

CADES SHUTTE LLP

 

 

 

By:

/s/ Kristin Shigemura

 

Kristin Shigemura



  

Attorney for Defendant

ROYAL HAWAIIAN ORCHARDS, L.P.

  

 
13

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1 Greenshoe I Lease

 

Lease between Ka’u Agribusiness Co., Inc. and Mauna Loa Orchards, L.P., dated
December 22, 1986 – Incorporated by reference to Exhibit 10.7 to the Annual
Report on 10-K filed on March 31, 1987.

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A-2 Greenshoe II Lease

 

Ka’u Orchards Farming Lease between Ka’u Agribusiness Co., Inc. and Mauna Loa
Orchards, L.P., dated August 11, 1989, but effective July 1, 1989 – Incorporated
by reference to Exhibit 10.12 to Amendment No. 2 to the Registration Statement
on Form S-1 filed on October 20, 1989.

  

 


--------------------------------------------------------------------------------

 

  

EXHIBIT A-3 Ka’u Orchards 2000 Lease

 

Ka’u Orchards Year 2000 Farming Lease, dated as of May 1, 2000, between the
Registrant and Ka’u Agribusiness Co., Inc. – Incorporated by reference to
Exhibit 10.3 to the Current Report on Form 8-K filed on May 9, 2000.

 

 

 


--------------------------------------------------------------------------------

 

  

EXHIBIT B to Definitive Agreement RHO - Olson

 

This exhibit identifies (i) legal descriptions of properties consisting of
approximately 653 acres, more or less, to be conveyed by Olson to the
Registrant, (ii) legal descriptions of properties consisting of approximately 30
acres, more or less, to be conveyed by the Registrant to Olson, (iii) legal
descriptions of properties consisting of approximately 515 acres, more or less,
subject to leases which are to be cancelled and the trees on which are to be
conveyed by the Registrant to Olson, (iv) the form of document to be used to
convey each property, to convey the trees, to cancel each applicable lease, and
to convey any contract appurtenant to the property being transferred, and
(v) certain title exceptions to the properties; all of such properties being
located in the County of Hawaii, Hawaii.

 

 

 